
	

115 HR 3764 PCS: Little Shell Tribe of Chippewa Indians Restoration Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 574115th CONGRESS2d Session
		H. R. 3764
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and placed on the calendarAN ACT
		To extend the Federal recognition to the Little Shell Tribe of Chippewa Indians of Montana, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Little Shell Tribe of Chippewa Indians Restoration Act of 2018. 2.DefinitionsIn this Act:
 (1)MemberThe term member means an individual who is enrolled in the Tribe pursuant to section 6. (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (3)TribeThe term Tribe means the Little Shell Tribe of Chippewa Indians of Montana. 3.Federal recognition (a)In generalFederal recognition is extended to the Tribe.
 (b)Effect of federal lawsExcept as otherwise provided in this Act, all Federal laws (including regulations) of general application to Indians and Indian tribes, including the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act), shall apply to the Tribe and members.
			4.Federal services and benefits
 (a)In generalBeginning on the date of enactment of this Act, the Tribe and each member shall be eligible for all services and benefits provided by the United States to Indians and federally recognized Indian tribes, without regard to—
 (1)the existence of a reservation for the Tribe; or (2)the location of the residence of any member on or near an Indian reservation.
 (b)Service areaFor purposes of the delivery of services and benefits to members, the service area of the Tribe shall be considered to be the area comprised of Blaine, Cascade, Glacier, and Hill Counties in the State of Montana.
			5.Reaffirmation of rights
 (a)In generalNothing in this Act diminishes any right or privilege of the Tribe or any member that existed before the date of enactment of this Act.
 (b)Claims of tribeExcept as otherwise provided in this Act, nothing in this Act alters or affects any legal or equitable claim of the Tribe to enforce any right or privilege reserved by, or granted to, the Tribe that was wrongfully denied to, or taken from, the Tribe before the date of enactment of this Act.
			6.Membership roll
 (a)In generalAs a condition of receiving recognition, services, and benefits pursuant to this Act, the Tribe shall submit to the Secretary, by not later than 18 months after the date of enactment of this Act, a membership roll consisting of the name of each individual enrolled as a member of the Tribe.
 (b)Determination of membershipThe qualifications for inclusion on the membership roll of the Tribe shall be determined in accordance with sections 1 through 3 of article 5 of the constitution of the Tribe dated September 10, 1977 (including amendments to the constitution).
 (c)Maintenance of rollThe Tribe shall maintain the membership roll under this section. 7.Acquisition of land (a)HomelandThe Secretary shall acquire, for the benefit of the Tribe, trust title to 200 acres of land within the service area of the Tribe to be used for a tribal land base.
 (b)Additional landThe Secretary may acquire additional land for the benefit of the Tribe pursuant to section 5 of the Act of June 18, 1934 (25 U.S.C. 5108) (commonly known as the Indian Reorganization Act).
			
	Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk
	September 17, 2018Received; read twice and placed on the calendar
